DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Bearing point and bearing element each having a contact area which is rounded with a rounded portion that permits rotation
Bearing point and bearing element each having a contact area which is rounded in a cylindrical manner and the center axis of the cylindrical rounded portion defines the pivot axis
Bearing point and bearing element each having a contact area which is of partially spherical configuration
The comb element and the cover element being of a one-part configuration
The bearing point and the bearing element each having a retaining means which increases the separating force between the bearing point and the bearing element
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "15" have both been used to designate the same structure in Fig. 5 despite being defined as different structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bearing elements and bearing points as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 
	The claims require specific shaped bearing members and bearing points which couple together in a manner that permits a pivoting movement. However the figures do not depict either structure or their connection in sufficient detail. Structures labelled as bearing points appear to be visible in Figures 3, 4 and 8a-8b however there is not sufficient detail to understand the structure with only part of the outside of the bearing points being depicted. Figure 5 is a cut-through of a bearing point and bearing member connection however this doesn’t show any detail of either structure or how they connect and the references for both the bearing point and the bearing element appear to be indicating the same structure. 

Claim Objections
Claims 16 and 33 are objected to because of the following informalities:  
Claim 16, lines 7-8 requires that the cover element be mounted “on” at least one bearing point. Line 9, however, requires that the cover element be mounted “in” at least one bearing element. As such it is unclear what connection relationship is required between the cover element and the bearing point.
For the purpose of examination the claims are being interpreted to require the cover element and bearing point to be coupled together/engaged together in any manner which permits pivoting.

Claim 33 requires that “the rounded contact area is of partially spherical configuration”. Such a contact area does not appear to be depicted in the figures and the specification does not define what Applicant considers a ‘partially spherical configuration’.
For the purpose of examination the claim is being interpreted to require at least part of the contact area to be shaped as part of a circle.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The term "substantially parallel" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification indicates that ‘substantially parallel’ includes alignments which aren’t parallel but are “at a slightly inclined angle” which itself is a relative term.

The term "substantially in the vertical or substantially in the horizontal" in claim 21 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification indicates that ‘substantially parallel’ includes alignments which aren’t parallel but are “at a slightly inclined angle” which itself is a relative term.

Regarding claim 34, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 24-25 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202011000278 (Kaldewei) in view of US 9,009,880 (Wedi).
	Regarding claim 16, Kaldewei discloses a wash stand (Fig. 3) comprising a wash basin (1) with a run-off opening which opens into a run-off chamber (Fig. 2),
	wherein a cover element (3) is arranged in the run-off opening (2), said cover extending partially across the run-off opening in such a way that, at least in a lower region of the run-off opening a gap is provided, through which water can flow out of the wash basin into the run-off chamber (Fig. 2),
	wherein in the run-off chamber, there is arranged at least one bearing point on which the cover element is mounted in such a way that it can be removed from the at least one bearing point (Translation Para. 0016 - attachable to the wall in different ways including in a removable manner).

	Wedi teaches a basin (1) with a run-off chamber (Fig. 1) that is partially covered by a cover element (10) which is arranged on at least one bearing point (20) on which the cover is mounted in a way that it can be removed from the at least one bearing point (Figs. 3a-3c). The cover element is mounted on the at least one bearing point so as to be able to pivot about at least one pivot axis (Fig. 3b), in such a way that the cover element can be pivoted from a use position (Fig. 3a) into an intermediate position (Fig. 3b), in which the cover element can be readily gripped by a user. The cover element, from its intermediate position can be removed from the bearing point out of the run-off opening (Fig. 3c).
	It would have been obvious to one of ordinary skill in the art to utilize a bearing mount permitting pivoting and removal of the cover element, as taught by Wedi, to facilitate quick and easy removal of the cover element for cleaning or maintenance.

	Regarding claim 17, Kaldewei in view of Wedi results in the cover element projecting partially out of the run-off chamber in the intermediate position and extends into the basin (Fig. 3b).

	Regarding claim 18, Kaldewei in view of Wedi results in the cover element being moveable from the use position into the intermediate position by application of pressure on the front face thereof (no tools needed, can be rotated manually by applying pressure).



	Regarding claims 20-21, Kaldewei in view of Wedi results in the pivot axis being oriented parallel to the front face of the cover axis and running in the horizontal (Figs. 3a-3b, rotates about bearing point 20 which is horizontal and parallel to the front farce).

	Regarding claim 24, Wedi teaches that the bearing point (20) is part of an insert element (21) which is configured separately from the wash stand and can be connected to the wash stand.

	Regarding claim 25, Wedi teaches that the cover element has a bearing element (30) on a rear side thereof, said bearing element being mounted on the bearing point.

	Regarding claim 31, Wedi teaches that the bearing point and the bearing element each have a contact area which is rounded with a rounded portion and by way of which said pivoting movement can be carried out (Fig. 4 - cylindrical bearing point 20 and round/curved bearing element 33; Fig. 3b - pivots about this point). 

	Regarding claim 32, Wedi teaches that the bearing point and the bearing element each have a contact area which is rounded with a rounded portion and by way of which said pivoting movement can be carried out, the rounded contact areas being rounded in a cylindrical manner 

	Regarding claim 33, Wedi teaches that the bearing point and the bearing element each have a contact area which is rounded with a rounded portion and by way of which said pivoting movement can be carried out, the rounded contact areas of ‘partial spherical configuration’ (Fig. 4 - bearing point 20 has a circular shape and bearing element 33 matches the curve of the bearing point 20; Fig. 3b - pivots about this point).

	Regarding claim 34, Wedi teaches that the bearing point and the bearing element have a retaining means (31/32) which increases the separation force between them comprising a snap fit element (31 snaps into/out of 32).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaldewei in view of Wedi as applied to claim 16 above, and further in view of US 9,739,045 (Jones).
	Regarding claims 22-23, Kaldewei in view of Wedi teaches a cover pivotally mounted in a run-off opening gap in the lower region but does not explicitly teach the presence of a gap in the side or upper regions and their size in relation to the gap in the lower region.
	Jones teaches a cover (46) mounted in a run-off opening (49), a gap is present in a lower region, the side regions and the upper region with the gap in the lower region being larger than the gaps in the side and upper regions (C7 L36-42).
.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaldewei in view of Wedi as applied to claim 16 above, and further in view of DE202014007356 (Geberit).
	Regarding claims 26 and 28, Kaldewei in view of Wedi teaches the invention except for the inclusion of a comb structure.
	Geberit teaches a drain assembly comprising a cover (8) and a comb element (9) with a plurality of comb teeth (10) attached to the cover, the comb teeth positioned in the path of water flow behind the cover element (Figs. 1, 4; Para. 0029).
	It would have been obvious to one of ordinary skill in the art to provide a comb element, as taught by Geberit, to prevent debris which could cause a clog or damage from entering the drain.
	Regarding claim 27, Kaldewei in view of Wedi and Geberit teaches the invention except for the comb structure being integral with the cover element. It would have been obvious to one of ordinary skill in the art to form the comb integrally with the cover for simpler manufacturing or installation since it has been held that constructing formerly separate elements as an integral structure involves only routine skill in the art. See MPEP 2144.04 (V).

Allowable Subject Matter
Claim 29 or 30 (see Double Patenting section above) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or reasonably teach a wash stand basin having a run-off opening which is partially covered by a cover element, the cover element having a comb element attached to it, the comb element comprising a bearing element on its rear which couples with a bearing point in the run-off chamber in a manner that permits pivotal motion of the cover element to an intermediate position from which it is removable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0126350 (Wedi2) is a drain system for a shower comprising a run-off area covered by a removable cover that uses magnets to couple to a plurality of bearing points.
US 2016/0362884 (Mahdjoubi) is a cover that attaches to a run-off area by bearing elements that are received into bearing points.
US 2018/0155915 (Meyers) is a comb assembly that installs into a drain to filter debris.
US 10,697,168 (Kozlowski) is a cover for a drain run-off opening which removably attaches through magnets.

GB2560009 (Kington) is a run-off area cover assembly comprising a comb structure that can be integral with or coupled to a drain cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754